FRICK, J.
I concur in the result. I do not concur, however, in all that is said, or may be implied from what is said, upon the question of whether the common law of England or the so-called-civil law was in force in the Territory of Utah from and after the adoption of the Organic Act in 1850 by Congress. I am of the opinion, and have always entertained the opinion, that since that act went into effect the common law of England, with certain exceptions and modifications, was in force in the Territory of Utah until modified by the laws enacted in the Territory and State of Utah. When that act was adopted, the territory, with the exception of a small number of settlers *132from the eastern states, was a wilderness unknown to civilized man. That act was adopted as a basis of government for the few people who came from the states where the common law in a modified form, and not the civil law, was in force. Laws, whether written or unwritten,- are intended to govern and control the rights and actions of civilized men; and they, under a system of government liks ours, may adopt their own laws and be governed by them. They could thus conform their actions to the principles of the common law in their domestic and other affairs without passing statutes, and it does not follow that they could not conform to a known system of laws before they enacted statutes; and this, in my judgment, is just what was done in the Territory of Utah. Besides, the first settlers of Utah must have been in sympathy with the principles of the common and not with those of the civil law, and hence had every reason to adopt and to be controlled by the principles of the former and not by those of the latter. Moreover, I think that it was the purpose of Congress, as well as that of the settlers, that-the common law should prevail in the Territory of Utah.
It is, however, not to be assumed that for that reason the common law of England was intended to be adopted and enforced in every detail and as affecting every relation of life. Nor do I think the early settlers so intended or regarded the matter. That is sufficiently illustrated by the early territorial acts referred to by Mr. Chief Justice Straup relating to the things pointed out in his opinion. But those acts are not the only evidence that the common law was adopted and followed in the Territory of Utah. The hundreds and hundreds of court decisions of both the Supreme and the lower courts furnish ample proof that what I have hereinbefore stated is correct. When, therefore, in 1897 the commissioners appointed to revise the laws of Utah incorporated into the Revised Statutes of 1898, Section 2488, in which the “common law of England, so far as it is not repugnant to or in conflict with * * * the Constitution and laws of this state, ’ ’ was adopted as the “rule of decision in all the courts of this state, ’ ’ they merely readopted and declared what had already been declared by the courts many times in their decisions. It *133may be assumed, therefore, that in matters relating to the property and kindred rights of the wife, as well as in many other respects, the common law of England was modified at an early date in the Territory of Utah, and that the people and the courts so regarded it.
As to the statute of limitations I entertain serious doubts. I feel constrained, however, to resolve those doubts against the demurrer, and thus permit the trial court to hear the evidence and make findings with regard to the conduct of the husband and wife regarding the porperty involved and the manner in which the business affairs were conducted and carried on by the husband, so that the proper inferences may be deduced as to whether the property was held by the husband in his own right and so regarded by the wife, or whether he held it in some other capacity. What the actual facts are in that regard can be determined far better after a hearing than upon a demurrer to the allegations of a pleading.
For those reasons, I concur in the reversal of the judgment, withholding, however, any opinion upon the question of whether there is ultimately to be a recovery upon the merits.